In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-607V
                                       Filed: June 25, 2019
                                          UNPUBLISHED


    DAVID ROBIN CURTIS,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages;
                                                              Measles Mumps and Rubella (MMR)
    SECRETARY OF HEALTH AND                                   Vaccine; Dry Eyes; Dry Mouth
    HUMAN SERVICES,

                        Respondent.


Zachary James Hermsen, Whitfield & Eddy Law, Des Moines, IA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

        On May 5, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered an exacerbation of severe dry eyes and mouth
as a result of his May 5, 2014 receipt of the measles, mumps, and rubella (“MMR”)
vaccine. (Pet., p. 1; Stip., filed July 24, 2019, at ¶¶ 1-4.) Petitioner further alleges that
he experienced the residual effects of this injury for more than six months. (Pet., p. 1;
Stip. at ¶ 4.) “Respondent denies that petitioner sustained a vaccine injury; denies that
the vaccine caused petitioner’s alleged symptoms, or any other injury; and denies that
his current condition is a sequelae of a vaccine-related injury.” (Stip. at ¶ 6.)

        Nevertheless, on July 24, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum of $5,000.00 in the form of a check payable to petitioner.
           (Stip. at ¶ 8.) This amount represents all remaining compensation for
           damages that would be available under § 15(a). (Id.)

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2